Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered on or about July 7, 2006, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, a security guard, was chasing a suspicious man in defendant hospital’s parking garage when he slipped and fell on a stairway. In support of the motion, defendant presented deposition testimony from its supervisory employees to the effect that they had no knowledge of any prior complaints or incidents concerning the condition of the stairs, and from plaintiff, who admitted that he never personally complained about the condition of the stairs and was not holding the handrails as he began running down them. This satisfied defendant’s prima facie burden of demonstrating that it did not create or have notice of an unsafe condition on the stairs. Plaintiffs opposition consisted of affidavits from himself and his expert to the effect that, as alleged in his bill of particulars, the nonskid surface of the step on which he slipped was worn off and the nosing of the stairway treads had become polished and slippery because of pedestrian use and lack of maintenance. This was insufficient to raise an issue of fact as to whether defendant had notice of the slippery condition of the stairs. Concur—Tom, J.P., Friedman, Gonzalez, Sweeny and Kavanagh, JJ.